Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the non-provisional patent application filing on March 11, 2019.
Claims 1-20 are currently pending and have been examined.

Examiner’s Notes
The Examiner reminds the Applicant that the limitations of independent claim 6 significantly vary from the limitations of independent claims 1 and 11. If future amendments shift the subject matter of independent claim 6 significantly from the subject matter of independent claims 1 and 11, the independent claim 6 may be subject to restriction by original presentation.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SG10201803347Y, filed on April 20, 2018.

Objection of the Claims
Claim 6 is objected to for having minor informalities: the term “the payment terminal” in the preamble should “a payment terminal”. The term “a payment terminal” in the “include” step should be “the payment terminal”.
Claim 9 is objected to for having minor informalities: the term “the trickle feed session” in the “transmit” step should “a trickle feed session”.
Claim 10 is objected to for having minor informalities: the preamble should be “The device according to claim 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system”.
Claim 1 is directed to the abstract idea of “financial transaction authorization” which is grouped under organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive … transaction data relating to the transaction, the transaction data including account details identifying an account and an issuer managing the account”, “determine if the issuer corresponds to the same entity in response to the receipt of the transaction data”, and “forward … an approval message that is received from … corresponding to the 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an acquirer server”, “a payment terminal”, “at least one processor”, “at least one memory”, “computer program code”, “an issuer server”, and “a payment network server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of financial transaction authorization.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction authorization using computer technology (e.g. the acquirer server). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 1 is not patent eligible.

Claim 6 is directed to a “device”. Claim 6 is directed to the abstract idea of “financial transaction authorization” which is grouped under organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 6 recites “receive … an approval message corresponding to an issuer”, “include an indicator in the approval message, the indicator indicating that the approval message relates to a transaction to the issuer being the same entity managing”, and “add the approval message corresponding to the issuer to a list, the list listing the approval message corresponding to the issuer who has generated the approval message”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a device” “payment terminal”, “at least one processor”, “at least one memory”, “computer program code”, “an issuer server”, and “an acquirer server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction authorization using computer technology (e.g. the device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 6 is not patent eligible.
As per claim 16, the substance of claim 16 is directed to substantially similar subject matter and claim limitations of claim 6. As such, for the reasons shown above regarding claim 6, claim 16 is similarly rejected as including ineligible abstract idea without significantly more and is not patent eligible.
As per dependent claims 2-5, 7-10, 12-15, and 17-20, the dependent claims recite the additional elements of “a switch” and “a payment network server”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180089687 A1 (Kohli) in view of US 20160321634 A1 (George).
As per claim 1, Kohli teaches,
an acquirer server (FIG. 6, item 2006, ¶ [0047] “the acquirer 2006”),
a payment terminal (FIG. 6, item 126, ¶ [0047] “the terminal 126”),
for completing a transaction initiated at the payment terminal (¶ [0047] “a consumer 2002 effectively presents his or her card 150 or other payment device (e.g., presents suitably configured "smart" phone or uses an e-wallet) to the terminal 126 of a merchant 2004” teaches payment transaction started at the payment terminal), 
the acquirer server and the payment terminal being managed by a same entity (¶ [0048] “the acquirer will set the merchant up with the appropriate software and/or firmware for the merchant's point of sale devices”), 
the acquirer server comprising (FIG. 6, item 2006, ¶ [0047], ¶ [0148] “The computer systems and servers described herein each contain”),
at least one processor (¶ [0148] “processors”), 
at least one memory including computer program code (¶ [0148] “a memory that will configure associated processors to implement the methods, steps, and functions disclosed herein”),
the at least one memory and the computer program code configured to, with the at least one processor, cause the acquirer server at least to (¶ [0148] “memory that will configure associated processors to implement the methods, steps, and functions disclosed herein. Such methods, steps, and functions can be carried out, …, by processing capability on one, some, or all of elements …, 2006”), 
receive, from the payment terminal, transaction data relating to the transaction, the transaction data including account details identifying an account and an issuer managing the account (¶ [0047] “The merchant terminal 126 captures the card account information … and forwards same to the acquirer 2006” teaches transaction including account information, ¶ [0052] “account numbers or ranges of account numbers are used in deciding how to route”, ¶ [0053] “the account range is associated with a certain issuer” teaches account number as including issuer information).
Kohli does not explicitly teach,
determine if the issuer corresponds to the same entity in response to the receipt of the transaction data ,
forward, to a payment network server, an approval message that is received from an issuer server corresponding to the issuer when it is determined that the issuer corresponds to the same entity, the approval message approving the transaction.
However, George teaches,
determine if the issuer corresponds to the same entity in response to the receipt of the transaction data (¶ [0033] “the acquiring institution 114 and the issuing institution 104 may be the same institution”),
forward, to a payment network server, an approval message that is received from an issuer server corresponding to the issuer when it is determined that the issuer corresponds to the same entity (¶ [0033]), the approval message approving the transaction (¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 using the standards and protocols set forth by the gateway processor 708”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

As per claim 11, the substance of claim 11 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for reasons shown above regarding claim 1, claim 11 is similarly rejected as being unpatentable over Kohli in view of George.

As per claim 6, Kohli teaches, 
at least one processor (¶ [0148] “processors”),
at least one memory including computer program code (¶ [0148] “a memory that will configure associated processors to implement the methods, steps, and functions disclosed herein”),
the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (¶ [0148] “memory that will configure associated processors to implement the methods, steps, and functions disclosed herein. Such methods, steps, and functions can be carried out, …, by processing capability on one, some, or all of elements …, 2006”), 
receive, from an issuer server, an approval message corresponding to an issuer (¶ [0069] “Response files are then received from each issuer”), 
add the approval message corresponding to the issuer to a list, the list listing the approval message corresponding to the issuer who has generated the approval message (¶ [0060] “at every point where a transaction touches a computer of the payment card network, whether it be an acquirer PNIP 2012, issuer PNIP 2024, or a special services computer or computers 2050 at the central location 2009 (discussed below), transaction context is preserved. That is to say, before the message is sent on to the next node in the network, a copy is saved in a context manager queue 2042, 2046, 2058, so that when the transaction response MTI 0110 comes back through, the request MTI 0100 can be matched with the response, in order to know how to route the response back to the previous route point” teaches saving copy of transaction related messages including approval into a context manager queue).
Kohli does not explicitly teach, however, George teaches,
include an indicator in the approval message, the indicator indicating that the approval message relates to a transaction to the issuer being the same entity managing an acquirer server and a payment terminal (¶ [0033] “the acquiring institution 114 and the issuing institution 104 may be the same institution” teaches acquirer (that receives the terminal comm.) and the issuer as the same entity, ¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 using the standards and protocols set forth by the gateway processor 708” teaches the response message as including an indicator of approval from the issuer that is managed by the same entity as the acquirer).


As per claim 7, combination of Kohli and George teach all the limitations of claim 6. Kohli also teaches, 
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]), 
generate a plurality of data packets (¶ [0037] “Authorized transactions are stored in " batches," which are sent to the acquirer 2006” teaches batches of authorized transactions as data packets),
generate and transmit a request message to a payment network server for transmitting the approval message during a trickle feed session, the trickle feed session being a time period during which the device provides the plurality of data packets to the payment network server (¶ [0037] “Authorized transactions are stored 

As per claim 8, combination of Kohli and George teach all the limitations of claim 6. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).
George teaches,
receive, from the payment network server, an acknowledgement message indicating a successful transmission of the approval message (FIG. 3, item 110, 102, 104, ¶ [0070] “the transmitting device 220 of the processing server 102 may forward the authorization response to the payment network 116, which may in turn forward the authorization response to the acquiring institution 114” teaches forwarding of the authorization message as acknowledgement of the authorization message), 
forward, to an acquirer server, the acknowledgement message, the acquirer server corresponding to an acquirer (¶ [0070] “the transmitting device 220 of the processing server 102 may forward the authorization response to the payment network 116, which may in turn forward the authorization response to the acquiring institution 114” teaches forwarding of the authorization message to the acquirer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction 

As per claim 10, combination of Kohli and George teach all the limitations of claim 6. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the device to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).
generate and transmit a list request message to the payment network server for transmitting the list (¶ [0037] “Authorized transactions are stored in " batches," which are sent to the acquirer 2006” teaches authorized transactions stored in batches and forwarded to the acquirer), 
receive, from the payment network server, a list acknowledgement message indicating a successful transmission of the list (¶ [0037] “During subsequent clearing and settlement, the acquirer sends the batch transactions through the credit card association, which debits the issuers 2010 for payment and credits the .

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of George in further view of US 20120078701 A1 (Woods).
As per claim 2, combination of Kohli and George teach all the limitations of claim 1. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to ((FIG. 6, item 2006, ¶ [0047], ¶ [0148]),
Combination of Kohli and George do not explicitly teach, however, Woods teaches,
wherein the approval message is forwarded to the payment network server via a switch that is located between the acquirer server and the issuer server (FIG. 14, items 103, 145, 147, 149, ¶ [0207] “the transaction handler (103) is coupled between an issuer processor (145) and an acquirer processor (147)”), 
wherein the acquirer server forwards the approval message to the payment network server via the switch (¶ [0048] “the transaction handler (103) acts as a switch between acquirers and issuers for routing messages therebetween for purposes of authorization”), and 
generate an identification message when it is determined that the issuer corresponds to the same entity managing the acquirer server and the payment terminal (¶ [0208] “the issuer processor (145) and the acquirer processor (147) are , the identification message identifying the transaction (¶ [0143] “send approved transactions to the respective issuer processor (145), which then sends the data to the transaction handler (103) for fee billing to the account holders” teaches transmission of bills associated with the transaction),
include, in the transaction data, an acquirer identifier identifying the acquirer (¶ [0049] “the transaction handler (103) is to store the transaction data (109) recording the transactions processed at the transaction handler (103) for one or more acquirers” teaches recordation of transaction associated with the acquirer), 
transmit, to the switch, the identification message to cause the switch to include an indicator to the approval message after receiving the approval message from the issuer server (¶ [0143] “send approved transactions to the respective issuer processor (145), which then sends the data to the transaction handler (103) for fee billing to the account holders” teaches transaction handler forwarding billing to account holders based on their identity), the indicator indicating that the approval message relates a transaction to the issuer being the same entity managing the acquirer server and the payment terminal (¶ [0048] teaches acquirer and issuer as the same entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide processor identity based authorization processing of Woods in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

As per claim 3, combination of Kohli, George, and Woods teach all the limitations of claims 1 and 2. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]),
George teaches,
receive, from the switch, an acknowledgement message indicating a successful transmission of the approval message to the payment network server (FIG. 3, item 110, 102, 104, ¶ [0071] “The acquiring institution 114 may generate a clearing record for the payment transaction that includes a data element … configured to store the installment preference. In step 318, the clearing record for the payment transaction may be electronically transmitted to the processing server 102, to be received by the receiving device 202 of the processing server 102” teaches transmission of clearing record as affirmation of transmitted approval message),
generate a transaction completion message in response to the acknowledgement message to indicate the successful completion of the transaction, the transmission completion message being generated in response to a successful transfer of funds to an acquirer account included in the transaction data (FIG. 7, item 706, 708, 710, ¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 … In step 748, the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols. In step 770, assuming the transaction was approved” teaches transaction completion message in response to transaction approval),
transmit, to the payment terminal, the transaction completion message (FIG. 7, items 706, 708, 710, ¶ [0100] “the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols. In step 770, assuming the transaction was approved, the merchant 706 may then provide the products purchased by the consumer 704 as part of the payment transaction to the consumer 704” teaches providing transaction completion details to merchant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial 

As per claim 4, combination of Kohli, George, and Woods teach all the limitations of claims 1 and 2. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]),
George teaches,
control the switch to include the indicator to the approval message (¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 using the standards and protocols set forth by the gateway processor 708. In step 748, the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols” teaches the acquirer transmitting response message associated with payment approval to gateway for forwarding according to protocols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination 

As per claim 5, combination of Kohli, George, and Woods teach all the limitations of claims 1, 2, and 3. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).
George teaches,
control the switch to transmit the acknowledgement message (¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 using the standards and protocols set forth by the gateway processor 708. In step 748, the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols” teaches the acquirer transmitting response message associated with payment approval to gateway for forwarding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction 

As per claims 12-15, the substance of claims 12-15 are directed to substantially similar subject matter and claim limitations of claim 2-5. As such, for reasons shown above regarding claims 2-5, claims 12-15 are similarly rejected as being unpatentable over Kohli in view of George in further view of Woods.

As per claims 16-18 and 20, the substance of claims 16-18 and 20 are directed to substantially similar subject matter and claim limitations of claims 6-8 and 10. As such, for reasons shown above regarding claims 6-8 and 10, claims 16-18 and 20 are similarly rejected as being unpatentable over Kohli in view of George in further view of Woods.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of George in further view of US 20170255958 A1 (Moreira).

wherein the approval message comprises an issuer identifier identifying the issuer (¶ [0051] “It should be noted at this point that an "ICA" and a "BIN" are employed in BANKNET so that a member can perform card issuing and/or acquiring activities” teaches issuer identifier, ¶ [0059] “The issuer 2010 then carries out issuer processing and decisioning … and provides an appropriate authorization request response” teaches approval message provided by issuer), the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).
George teaches,
receive, from the acquirer server, a plurality of identification messages, each of the plurality of identification message comprising a corresponding acquirer identifier identifying the acquirer (¶ [0033] “The acquiring financial institution 710 may be identified by the gateway processor 708 using the transaction data, such as by parsing the transaction data (e.g., deconstructing into data elements) to obtain an account identifier included therein associated with the acquiring financial institution 710”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
Combination of Kohli and George do not explicitly teach, however, Moreira teaches,
verify data in the list and data in the plurality of identification messages based on the acquirer identifier and the issuer identifier, such that the data in the list corresponds to the data in the plurality of identification messages (¶ [0145] “ECO ADVANTAGE may also send a confirmation request to the acquirer containing a request date, in order to determine whether the batch payment was successful” teaches batch payment verification, ¶ [0145] “ECO ADVANTAGE may receive a confirmation once the payment has been processed at the ECO ADVANTAGE bank, which may include a confirmation that the transaction was successfully processed, the transaction ID for each transaction from the acquirer” teaches confirmation based on transaction identifier associated with the acquirer), 
transmit, to the payment network server, the list via the trickle feed session at a predetermined period of time after a successful verification of the data in the list and the data in the plurality of identification messages (¶ [0145] “ECO ADVANTAGE may also send a confirmation request to the acquirer containing a request date, in order to determine whether the batch payment was successful” teaches batch payment).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of George in view of Woods in further view of Moreira.
As per claim 19, the substance of claim 19 is directed to substantially similar subject matter and claim limitations of claim 9. As such, for reasons shown above regarding claim 9, claim 19 is similarly rejected as being unpatentable over Kohli in view of George in view of Woods in further view of Moreira.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692